Proceeding pursuant to article 78 of the Civil Practice Act to review respondent’s determination dismissing petitioner from his position as a Thruway toll collector. The proceeding has been transferred to this court pursuant to section 1296 of the Civil Practice Act. Determination confirmed, without costs. No opinion. Nolan, P. J., Wenzel and Beldock, JJ., concur; Ughetta and Hallinan, JJ., dissent and vote to modify the determination by striking therefrom the provision that *837petitioner be dismissed and by substituting therefor a provision that he be deemed suspended for a period of two months from the close of business on May 14, 1957, with further provision for payment of salary from July 14, 1957 to the date of his return to duty, less what he may have earned in the interim, with the following memorandum: In our opinion, the measure of punishment, inflicted was excessive (Civ. Prac. Act, § 1296, subd. 5-a), in view of the fact that opportunities for errors and omissions concededly were intrinsic in the nature of the work performed by the petitioner, and in view of the fact that no criminal or malevolent intention to defraud was established.